Appellant.—-Court, Nassau County, entered on April 29, 1965, which denied his motion to vacate or reduce a $100,000 bond posted by him, pursuant to an order dated February 21, 1963, vacating an order of sequestration upon condition that such bond be posted. Order reversed, without costs, and motion granted to *1008the extent of reducing the bond from $100,000 to $50,000. In our opinion, the interests of the plaintiff and the children of the marriage can be adequately protected by reducing the amount of the bond as indicated. Ughetta, Acting P. J., Christ, Hill, Hopkins and Benjamin, JJ., concur.